 

 

Exhibit 10.39

July 28, 2015

 

BY EMAIL

 

Craig E. Fraser

 

 

Dear Craig:

 

As we have discussed, your employment with Aegerion Pharmaceuticals, Inc. (the
“Company”) has terminated effective as of July 26, 2015 (the “Separation
Date”).  The purpose of this letter agreement (the “Agreement”) is to confirm
the agreement between you and the Company concerning your separation from
employment and severance benefits, as follows:

 

1. Resignation, Final Salary and Vacation Pay.  

 

(a) You hereby resign from your employment and from any and all officer
positions you hold with the Company or any of its Affiliates, from any and all
memberships you hold on any board of directors or any other governing board of
the Company or any of its Affiliates, and any and all memberships you hold on
any of the committees of any such boards (together, the “Resignations”), such
Resignations to take effect on the Separation Date.  The Company, on its own
behalf and on behalf of its Affiliates, hereby accepts the Resignations as of
the Separation Date, and waives any advance notice that you would otherwise be
required to provide in connection with the Resignations.  For purposes of this
Agreement, “Affiliate” means any person or entity directly or indirectly
controlling, controlled by or under common control with the Company, where
control may be by management authority, equity interest or any otherwise.

(b) In signing this Agreement, you acknowledge that you will receive pay for all
work you have performed for the Company through the Separation Date, to the
extent not previously paid, as well as pay, at your final base rate of pay, for
any vacation days you have earned but not used as of the Separation Date,
determined in accordance with Company policy and as reflected on the books of
the Company.  You will receive the payments described in this Section 1
regardless of whether or not you elect to sign this Agreement. 

2. Severance Benefits.  In consideration of your acceptance of this Agreement
and subject to your meeting in full your obligations hereunder, including
without limitation the Continuing Obligations (defined below):

 

(a) The Company will pay you your base salary, at your final base rate of pay of
$415,000, for a period of twelve (12) months following the Separation Date (the
“Severance Pay Period”) in accordance with the Company’s regular payroll
schedule; provided, however, that such payments shall be reduced dollar for
dollar by the amount of any compensation you receive from any other employer
during the Severance Pay Period,



--------------------------------------------------------------------------------

 



and you therefore agree to notify the Company immediately if you begin new
employment during the Severance Pay Period, to respond promptly to any
reasonable inquiries concerning your professional activities and to provide the
Company with the amount of compensation received from such new employment.  If
the Company makes any overpayment under this Section 2(a), you agree to promptly
return any such amounts to the Company.    Payments will be made in the form of
salary continuation, and will begin on the next regular Company payday that is
at least five (5) business days following the later of the effective date of
this Agreement (as defined in the final paragraph of this Agreement) and the
date it is received by the Company.  The first payment will be retroactive to
the day following the Separation Date.

(b) If you are enrolled in the Company’s group medical and/or dental plans on
the Separation Date, you may elect to continue your participation and that of
your eligible dependents in those plans for a period of time under the federal
law known as “COBRA.”  You may make such an election whether or not you accept
this Agreement.  However, if you accept this Agreement and you timely elect to
continue your participation and that of your eligible dependents in the plans,
the Company will contribute to the premium cost of your COBRA continuation
coverage at the same rate that it contributes from time to time to medical and
dental insurance premiums for its active employees until the earlier of the
conclusion of the Severance Pay Period or the date that you are no longer
entitled to coverage under COBRA.  To be eligible for the Company’s premium
contributions, however, you must pay the remainder of the premium cost of your
COBRA continuation coverage by authorized payroll deduction.  If the Company’s
contributions end before your entitlement to coverage under COBRA concludes, you
may continue such coverage by paying the full premium cost
yourself.  Notwithstanding the foregoing, in the event that the Company’s
payment of the COBRA premium contributions, as described under this Section
2(b), would subject the Company to any tax or penalty under the Patient
Protection and Affordable Care Act (as amended from time to time, the “ACA”) or
Section 105(h) of the Internal Revenue Code of 1986, as amended (“Section
105(h)”), or applicable regulations or guidance issued under the ACA or Section
105(h), you and the Company agree to work together in good faith to restructure
such benefit.

 

(c) Following the Separation Date, any equity awards previously made to you will
continue to be subject to the terms of the applicable award agreement and equity
plan; provided, however, that notwithstanding the terms of your Employment
Agreement (as defined below) or the applicable equity plans and award
agreements, in further consideration of your provision of consulting services
pursuant to Section 5(c) of this Agreement, any options that are vested as of
the Separation Date shall remain exercisable until the earlier of (i) six (6)
months following the Separation Date and (ii) the expiration date for the
relevant options; provided, however, that any such options that are ‘incentive
stock options” (within the meaning of Section 422 of the Code) shall remain
exercisable for only three (3) months following your Separation Date unless you
notify the Company in writing on or before Monday, August 24th, 2015 that you
elect for the six (6) month post-termination exercise period to apply to these
options as well.  Any unvested equity awards will be forfeited as of the
Separation Date without payment of any additional consideration therefor.   For
the avoidance of doubt, if you fail to timely sign and return this Agreement, or
you timely

 

-2-

--------------------------------------------------------------------------------

 



revoke your signature, you shall not be entitled to the extended exercise period
described in this Section 2(c).

3. Acknowledgement of Full Payment and Withholding.  You acknowledge and agree
that the payments provided under Section 1 of this Agreement will be in complete
satisfaction of any and all compensation and benefits due to you from the
Company, whether for services provided to the Company, under the Amended and
Restated Employment Agreement between you and the Company dated August 1, 2014
(the “Employment Agreement”),  or otherwise, through the Separation Date.  You
further acknowledge that, except as expressly provided hereunder, no further
compensation or benefits are owed or will be provided to you by the
Company.  All payments made by the Company under this Agreement shall be reduced
by any tax or other amounts required to be withheld by the Company under
applicable law and all other lawful deductions authorized by you.



4. Status of Employee Benefits, Paid Time Off and Expenses.



(a) Except as expressly provided in Section 2(b) and clause (d) of Section 7(a)
hereof, and except for any right you may have to continue your participation and
that of your eligible dependents in the Company’s group medical and dental plans
under COBRA, your participation in all employee benefit plans of the Company
will end as of the Separation Date, in accordance with the terms of those
plans.  You will not continue to earn paid time off or other similar benefits
after the Separation Date.  You will receive information about your COBRA
continuation rights under separate cover.

 

(b) Within two (2) weeks following the Separation Date, you must submit your
final expense reimbursement statement reflecting all business expenses you
incurred through the Separation Date, if any, for which you seek reimbursement,
and, in accordance with Company policy, reasonable substantiation and
documentation for the same.  The Company will reimburse you for any such
authorized and documented expenses within thirty (30) days of receiving such
statement pursuant to its regular business practice.

 

5. Continuing Obligations, Confidentiality and Cooperation. 

 

(a) You acknowledge that you will comply with the post-employment obligations
set forth in the Employment Agreement, including without limitation the
cooperation obligation in Section 8(b) thereof and the non-disclosure,
non-competition and non-solicitation obligations in Exhibit 1 thereto, in all
cases that survive the termination of your employment by the terms thereof or by
necessary implication (all of the foregoing obligations, the “Continuing
Obligations”).  For the avoidance of doubt, none of your Continuing Obligations,
or anything contained in this Agreement, limits, restricts or in any other way
affects your communicating with any governmental agency or entity, or
communicating with any official or staff person of a governmental agency or
entity, concerning matters relevant to the governmental agency or entity.

(b) Subject to Section 7(c) of this Agreement, you agree that you will not
disclose this Agreement or any of its terms or provisions, directly or by
implication, except to members of your immediate family and to your legal and
tax advisors, and then only on condition that they agree not to further disclose
this Agreement or any of its terms or provisions to others.



(c) You agree to provide transitional consulting services to the Company,  as
mutually agreed by you and the then acting Chief Executive Officer of the
Company, during the period of six (6) months following the Separation Date.  As
consideration for such services, the Company will pay you at the rate of Two
Hundred and Fifty Dollars ($250) per hour and reimburse you for all reasonable
business expenses incurred in providing such services, provided such expenses
are approved in advance by such acting Chief Executive Officer.  

6. Return of Company Documents and Other Property.  You acknowledge that you
have returned to the Company any and all documents, materials and information
(whether in hardcopy, on electronic media or otherwise) related to the business
of the Company and its Affiliates (whether present or otherwise), and all keys,
access cards, credit cards, computer hardware and software, telephones and
telephone-related equipment and all other property of the Company or any of its
Affiliates in your possession or control.  Further, you agree that you will not
retain any copy or derivation of any documents, materials or information
(whether in hardcopy, on electronic media or otherwise) of the Company or any of
its Affiliates following the Separation Date.  Recognizing that your employment
with the Company has terminated as of the Separation Date, you agree that you
will not, for any purpose, attempt to access or use any computer or computer
network or system of the Company or any of its Affiliates, including without
limitation the electronic mail system.  Further, you acknowledge that you have
disclosed to the Company all passwords necessary or desirable to obtain access
to, or that would assist in obtaining access to, all information which you have
password-protected on any computer equipment, network or system of the Company
or any of its Affiliates.



7. General Release and Waiver of Claims.



(a) In exchange for the severance benefits provided to you under this Agreement,
to which you would not otherwise be entitled, on your own behalf and that of
your heirs, executors, administrators, beneficiaries, personal representatives
and assigns, you agree that this Agreement shall be in complete and final
settlement of any and all causes of action, rights and claims, whether known or
unknown, accrued or unaccrued, contingent or otherwise, that you have had in the
past, now have, or might now have, in any way related to, connected with or
arising out of your employment or its termination, under the Employment
Agreement, or pursuant to Title VII of the Civil Rights Act of 1964, the
Americans with Disabilities Act, the Age Discrimination in Employment Act, as
amended by the Older Workers Benefit Protection Act, the Worker Adjustment and
Retraining Notification Act, the Employee Retirement Income Security Act, the
wage and hour, wage payment and fair employment practices laws and statutes of
the Commonwealth of Massachusetts (each as amended from time to time), and/or
any other federal, state or local law, regulation or other requirement
(collectively, the “Claims”), and you hereby release and forever discharge the
Company, its Affiliates and all of their respective past, present and future
directors, shareholders, officers, members, managers, general and limited
partners, employees, employee benefit plans, administrators, trustees, agents,
representatives, successors and assigns, and all others connected with any of
them, both individually and in their official capacities, from, and you hereby
waive, any and all such Claims.    This release shall not

 

-3-

--------------------------------------------------------------------------------

 



apply to (a) any claims that arise after you sign this Agreement, including your
right to enforce the terms of this Agreement; (b) any claims that may not be
waived pursuant to applicable law; (c) any right to indemnification that you may
have under the certificate of incorporation or by-laws of the Company,  any
Indemnification Agreement between you and the Company or any insurance policies
maintained by the Company; or (d) any right to receive any vested benefits under
the terms of any employee benefit plans maintained by  the Company, including,
without limitation, the Company’s equity plans and your award agreements
thereunder.

 

(b) This Agreement, which includes the release of claims set forth in this
Section 7, creates legally binding obligations and the Company therefore advises
you to consult an attorney before you sign this Agreement.  In accordance with
the requirements of the Older Workers Benefit Protection Act, the Company has
also provided you, attached as Exhibit A to this Agreement, a list of the job
titles and ages of all Company employees who have been selected for termination
and are eligible for severance benefits at this time, together with the job
classification and ages of all individuals who have not been selected for
termination and therefore are not eligible for severance benefits at this
time.  In signing this Agreement, you give the Company and its Affiliates
assurance that you have signed it voluntarily and with a full understanding of
its terms; that you have had sufficient opportunity of not less than forty-five
(45) days before signing this Agreement to consider its terms and to consult
with an attorney, if you wished to do so, or to consult with any of those other
persons to whom reference is made in Section 5(b) above; and that you have not
relied on any promises or representations, express or implied, that are not set
forth expressly in this Agreement.



(c) Nothing contained in this Agreement shall be construed to prohibit you from
filing a charge with or participating in any investigation or proceeding
conducted by the federal Equal Employment Opportunity Commission or a comparable
state or local agency, provided, however, that you hereby agree to waive your
right to recover monetary damages or other individual relief in any charge,
complaint or lawsuit filed by you or by anyone else on your behalf.



8. Miscellaneous.



(a) This Agreement constitutes the entire agreement between you and the Company,
and supersedes all prior and contemporaneous communications, agreements and
understandings, whether written or oral, with respect to your employment and its
termination, excluding only the Continuing Obligations, which shall remain in
full force and effect in accordance with their terms.



(b) This Agreement may not be modified or amended, and no breach shall be deemed
to be waived, unless agreed to in writing by you and the Chairman of the Board
of Directors of the Company or his/her expressly authorized designee. The
captions and headings in this Agreement are for convenience only, and in no way
define or describe the scope or content of any provision of this Agreement.



(c) The obligation of the Company to make payments or provide benefits to you or
on your behalf under Section 2 of this Agreement, and your right to retain the
same, is

 

-4-

--------------------------------------------------------------------------------

 



expressly conditioned upon your continued full performance of your obligations
hereunder and of the Continuing Obligations.

 

[Remainder of this page left intentionally blank.]

 

-5-

--------------------------------------------------------------------------------

 



 

If the terms of this Agreement are acceptable to you, please sign, date and
return it to me within forty-five (45) days of the date you receive it.  You may
revoke this Agreement at any time during the seven (7) day period immediately
following the date of your signing.  If you do not revoke it, then, at the
expiration of that seven (7) day period, this letter will take effect as a
legally binding agreement between you and the Company on the basis set forth
above.  The enclosed copy of this letter, which you should also sign and date,
is for your records.

 

 

 

[Rest of page intentionally left blank.]



--------------------------------------------------------------------------------

 



 

 

 

Sincerely,

 

Aegerion Pharmaceuticals, Inc.

 

By:/s/ Sanford D. Smith______________

Sandford D. Smith

Chief Executive Officer

 

 

Accepted and agreed:

 

 

Signature:/s/ Craig E. Fraser_______________

Craig E. Fraser

 

Date:  July 29, 2015________________





--------------------------------------------------------------------------------

 



 

EXHIBIT A

Information Provided Under the Older Workers Benefit Protection Act

 

The following information is being provided to you by Aegerion Pharmaceuticals,
Inc. (the “Company”) in accordance with the Older Workers Benefit Protection Act
(the “OWBPA”), and in conjunction with the Company’s offer to you of severance
benefits under the agreement between you and the Company dated as of July 28,
2015 (the “Agreement”), which is conditioned on your signing a general release
of claims in favor of the Company, as contained in the Agreement. 

 

The termination of your employment is occurring in connection with a management
restructuring program.  In determining who is selected and not selected for this
program, all executive officers of the Company were considered, and so
constitute the “decisional unit” for the program.  The selection of those
employees whose employment will be terminated in connection with this program is
being based on a determination by the Company’s Board of Directors of the
Company’s evolving executive leadership needs given the Company’s and its
executives’ performance and future objectives.

 

Employees within the decisional unit whose employment has been terminated in
connection with this termination program have received offers of separation
benefits, in each case conditioned on signing a timely and effective general
release of claims such as that contained in the Agreement provided to you.  The
amount of separation benefits offered under this termination program may vary
from employee to employee based on their individual employment agreements.

 

The time limits on this termination program are as follows: Each selected
employee who is at least 40 years of age is afforded no less than 45 days from
the date of receipt of the release of claims to consider whether to accept or
reject the Company’s offer of severance benefits.  Those who accept the offer by
signing and returning the release of claims in a timely manner are then afforded
seven days from the date of signing to revoke acceptance, with the agreement
taking effect on the eighth calendar day after the employee signs it, provided
the employee has not revoked it.  The release of claims contains legally binding
commitments and the Company advises you to consult an attorney before signing
it.

 

Following is a listing of the job titles and ages of all employees in the
decisional unit who are eligible for severance benefits as a result of the
termination of their employment in connection with the Company’s restructuring,
and those whose employment has not been affected by this restructuring and thus
are not eligible for severance benefits.  The restructuring may be
ongoing.  This list is current as of the date it is provided to you.

 

 

 

 

 

 





--------------------------------------------------------------------------------

 



Job Title

Age

Selected

Not Selected

Chief Executive Officer

50

X

 

Chief Financial Officer

54

 

X

Chief Medical Officer

49

 

X

Chief Operating Officer

50

X

 

Chief Performance Officer

56

 

X

Chief Regulatory Officer and Senior Vice President

62

 

X

Senior Vice President, General Counsel and Secretary

53

 

X

Senior Vice President, Business Development

51

 

X

 

 

-9-

--------------------------------------------------------------------------------